Yeager, J.,
dissenting.
I cannot agree with the majority that the defendants do not have the right to have their bill of exceptions considered on appeal by this court.
Concededly had there not have been a procedural change, which change became effective after judgment and filing of motion for new trial, the preparation and service of the bill of exceptions would have been in time and proper.
While it is true that the final order which conferred the right of this court to consider the bill was the ruling on the motion for-new trial yet fundamentally the relief sought by appeal was reversal of the judgment.
It therefore appears to me that to say that the new procedure, and not that in being at the time the judgment was entered, shall control is a discouraging resort and return to and refinement upon technicality whereas the modern and enlightened trend is in the' opposite direction.